DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on May 3, 2022.

Information Disclosure Statement
The IDS filed on May 4, 2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2003/0099884) 
For claims 1, 10, 14:  Chiang teaches a battery comprising a first electrode 12 and a second electrode 14 (Chiang in [0111]) disposed between the first collector 30 and the second collector 30 (Figs. 2B, 2D) and arranged in parallel and spaced apart by an internal distance (all applied towards claim 1), which is similarly applied for a battery comprising a first electrode and a second electrode disposed adjacently and separated by a separator. (claim 10)  The first electrode and the second electrode having a geometry such as “convexities” 26 or “protrusions” 28 ([0112]), and the separator 22 is disposed between the first electrode and the second electrode ([0115], [0126], all applied towards claim 1), which is similarly applied for the first electrode having a first geometry and the second electrode having a second geometry, the first geometry and the second geometry being complementary and interlocking.  Furthermore, for claim 1, as to the geometry being one that improves power and capacity of the battery, this limitation while considered has not been given patentable weight as it is considered an intended-use limitation which does not give breadth or patentable meaning for the claimed battery in terms of structure.  Furthermore, for claim 1, the geometry of the first electrode and the second electrode includes a plurality of repeating teeth structures “extensions 28” that interlock. ([0111])  
Chiang does not explicitly teach the plurality of repeating teeth structures as having an irregular shape.  However, it is asserted that Fig. 3 of Chiang teaches or at least suggests structures which are irregular in shape, interpenetrating and interlocking. (Chiang in [0119])  While these structures are disclosed as a branched structure, a single branch within a plurality of single branches is considered to teach or at least suggest a teeth structure.  Furthermore, the configuration of teeth structures is considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed teeth structure is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claims 2 and 11:  The geometry of the first electrode and the second electrode is a complementary interlocking shape (Chiang in [0019], [0119], claim 2), which is similarly applied for the first geometry and the second geometry are comprised of a series of teeth having a comb shape that interlock. (claim 11)  Furthermore for claim 2, as to the interlocking shape being one that optimizes an interface between the first electrode and the second electrode while maintaining relative volumes of the first electrode and the second electrode, this limitation while considered has not been given patentable weight as it is considered an intended-use limitation which does not give breadth or patentable meaning for the claimed battery in terms of structure. 
For claims 3, 12-13, and 18:  Chiang does not explicitly teach the geometry of the first electrode and the second electrode as a comb shape or hook-shape.  However, it is asserted that Fig. 2C and Fig. 2D of Chiang disclosed as being “reticulated structures” (Chiang in [0111]) teaches or at least suggests a series of teeth having a comb shape, and that these structures being “interdigitated” (Id.) along with the illustration in the Figures teach or suggest that these structures interlock.  Furthermore, the series of the teeth are stacked from a top to a bottom of the battery (Example 22, [0313]) and the Figures show a repeating pattern including intervening teeth having a repeating pattern such as repeating branched structures. (Fig. 3)  Fig. 2D shows the structures at the end as end teeth that are distinct from the intervening teeth, as the end teeth are half the width of the intervening teeth, and Fig. 3 shows distinct end teeth and intervening teeth insofar as being irregular in shape. (claims 3, 12, 18)  In addition, for claim 13:  As to the second geometry complementing the hook shape to interlock the first electrode and the second electrode, this limitation while considered has not been given patentable weight as it is considered an intended-use limitation which does not give breadth or patentable meaning for the claimed battery in terms of structure.
	For claim 4:  A portion of the first electrode 12 that is adjacent to the first collector 30 has a first thickness that separates the second electrode 14 from the first collector, and a portion of the second electrode 14 that is adjacent to the second collector has a second thickness that separates the first electrode from the second collector (also 30). (Chiang in Fig. 2D)
For claims 5, 6, 9, 15, 16, 17, and 19:  Chiang does not explicitly teach a thickness of the separator as approximately 20 µm (claim 5), a width of at least a portion of each tooth of the first electrode and the second electrode being in a range of 180 µm to 240 µm (claims 6, 19), the battery being approximately 600 µm by 3000 µm by 3000 µm (claim 9), the first electrode having a thickness of about 60 µm (claim 15).  However, it would not require undue experimentation at least for the skilled artisan working within known prior art conditions through routine experimentation to optimize the thickness of the separator, the width of each tooth of the electrodes, the dimensions of a battery (including the form factor for a micro battery), and the electrode thickness, absent of a showing of evidence or unexpected results indicating that the claimed dimensions are critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Absent of such unexpected results it is asserted that the separator thickness is a result-effective variable (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) as it directly affects ion transport distance and transport path (Chiang in [0108]), and the dimensions of the battery and its electrodes are similarly result-effective in directly affecting the energy density of the electrochemical device. (Chiang in [0013], [0137])  
 For claim 5:  As to the first thickness and the second thickness being defined according to a resolution of a manufacturing process that forms the first and second electrodes, this limitation while considered has not been given patentable weight as it is considered a process-of-making feature which does not give breadth or patentable meaning for the claimed battery in terms of structure.
For claim 7:  The plurality of repeating teeth structures, which have an irregular shape, are asymmetric and complimentary with teeth having different repeating shapes. (Chiang in Fig. 3)  
For claims 17:  As previously discussed, Chiang teaches a lithium-ion battery comprising a first collector plate 30 and the second collector plate 30 arranged in parallel and spaced apart by an internal distance (Chiang in Figs. 2B, 2D), a first electrode 12 and a second electrode 14 ([0111]) disposed adjacently between the first and second collectors within the internal distance (such as the thickness distance of separator), the first electrode and the second electrode having a geometry such as “convexities” 26 or “protrusions” 28 ([0112]), and the first electrode having a first geometry and the second electrode having a second geometry, the first geometry and the second geometry being complementary and interlocking.  As to the geometry being one that improves power and capacity of the battery, this limitation while considered has not been given patentable weight as it is considered an intended-use limitation which does not give breadth or patentable meaning for the claimed battery in terms of structure.   
For claims 16 and 17:  Furthermore, the skilled artisan would find obvious to modify Chiang’s lithium battery as a micro battery in order to obtain a form factor that is compatible with portable devices. (Chiang in [0006])  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2003/0099884) in view of Johnson et al. (US 2012/0052375)
	The teachings of Chiang are discussed above.
For claims 8 and 20:  Chiang does not explicitly teach the first electrode comprised of a first active material including one of lithium nickel cobalt aluminum oxide and graphite and the second electrode comprised of a second active material including one of lithium nickel cobalt aluminum oxide and graphite.  However, Johnson in the same field of endeavor teaches a battery with a first electrode comprised of graphite and a second electrode comprised of lithium nickel cobalt aluminum oxide. (Johnson in 0027)  The skilled artisan would find obvious to modify Chiang with lithium nickel cobalt aluminum oxide and graphite as active materials.  The motivation for such a modification is lithium nickel cobalt aluminum oxide being a 4 V cathode material when paired with graphite and having recognized commercial success. (Id.) 
	For claim 20:  Chiang does not explicitly teach a thickness of the separator as approximately 20 µm.  However, it would not require undue experimentation at least for the skilled artisan working within known prior art conditions through routine experimentation to optimize the thickness of the separator, absent of a showing of evidence or unexpected results indicating that the claimed dimensions are critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Furthermore, it is asserted that the separator thickness is a result-effective variable (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) as it directly affects ion transport distance and transport path (Chiang in [0108]).
 	As to a distance separating the first electrode from the second collector plate and the second electrode from the first collector plate being defined according to a resolution of a manufacturing process that forms the first and second electrodes, this limitation while considered has not been given patentable weight as it is considered a process-of-making feature which does not give breadth or patentable meaning for the claimed battery in terms of structure.
Response to Arguments
Applicant's arguments filed May 3, 2022 with the present amendment have been fully considered but they are not persuasive.  Applicant submits that while Chiang discusses a general morphology of the electrodes including shapes that include protrusions that interface and interlock, and reticulating, interdigitated interpenetrating electrode features (citing Fig. 2B, 2D, ¶ 112, 115, and 126 of Chiang), the shape of the electrodes is symmetric and regularly repeating and there is no further discussion in Chiang of any additional distinct shapes as in the presently amended claims.  This argument has been fully considered but is not found persuasive.  On review, Chiang in [0119] and Fig. 3 teaches or at least suggests the presently claimed geometry of the first electrode and the second electrode including a plurality of repeating teeth structures that interlock and have an irregular shape.  
The examiner notes that the only argument for Johnson appears to be merely that Johnson does not remedy deficiencies in Chiang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722